       Case 1:19-cv-10318-ALC-KNF Document 78 Filed 08/02/21 Page 1 of 1


                                                                  Littler Mendelson, PC
                                                                  900 Third Avenue
                                                                  New York, NY 10022.3298    08/02/2021



                                                                  Eric D. Witkin
                                                                  212.497.8487 direct
                                                                  212.583.9600 main
July 27, 2021                                                     646.417.7546 fax
                                                                  ewitkin@littler.com

VIA ECF

Hon. Andrew L. Carter
United States District Judge
Southern District of New York
40 Foley Square Room 435
New York, NY 10007

Re:     Nachshen v. ESRT 10 Union Square LLC & Starbucks Corp. (SDNY - No. 19 CV 10318)

Dear Judge Carter:

        Our law firm represents Defendants in this action. Defense counsel and counsel for the
proposed substituted Plaintiff have finalized the terms of a written agreement to resolve this
action subject to the Court’s issuance of an order substituting Louise Nachshen as Plaintiff herein
in lieu of the deceased Plaintiff Steven Nachshen.

       Accordingly, on that basis, Defendants consent to Plaintiff counsel’s motion requesting
issuance of an Order substituting Louise Nachshen in her capacity as administrator of the Estate
of Steven Nachshen, for the late Plaintiff Steven Nachshen, filed June 2, 2021 (ECF No. 70).

                                                     Respectfully,




                                                     Eric D. Witkin

cc:     All Counsel of Record (via ECF)

                         Plaintiff's motion to substitute plaintiff for Louise Nachshen in
                         her capacity as administrator of the Estate of Steven Nachshen is
                         hereby GRANTED. The Clerk of Court is respectfully directed to
                         terminate ECF No. 70.




                                                   Dated: August 2, 2021
  littler.com
